         Case 1:19-cr-00651-LTS Document 585
                                         590 Filed 04/08/21
                                                   04/12/21 Page 1 of 1

                          Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                           MARTIN E. ADAMS
NEW YORK, NY 10006                                                      KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                               ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                            WWW.AMCMLAW.COM


                                                                                April 8, 2021

VIA ECF

Hon. Laura Taylor Swain
United States District Court Judge                       .&.0&/%034&%
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York NY 10007-1312

Re: United States v. Nikolaos Limberatos, 19 Cr. 651 (LTS) – Request for adjournment
    of April 12, 2021 court conference

Dear Judge Swain:

A conference in this mater is scheduled for Monday, April 12, 2021 at 9:00am. On April
7, 2021, Your Honor informed the parties that the MCC New York would be unable to
accommodate a remote proceeding. As a result, the April 12 conference would be
rescheduled. The parties have agreed to adjourn the conference to Thursday, April 22,
2021 at 10:30am.

Regards,
                                          5IFBQQMJDBUJPOJTHSBOUFE5IFDPOGFSFODFJTBEKPVSOFEUP
                                          "QSJM  BUBN5IF$PVSUGJOETQVSTVBOUUP
             /s/
                                          64$f I  " UIBUUIFFOETPGKVTUJDFTFSWFECZBO
Karloff C. Commissiong, Esq.              FYDMVTJPOPGUIFUJNFGSPNUPEBZTEBUFUISPVHI"QSJM  
Carlos M. Santiago, Esq.                  PVUXFJHIUIFCFTUJOUFSFTUTPGUIFQVCMJDBOEUIFEFGFOEBOUTJO
                                          BTQFFEZUSJBMGPSUIFSFBTPOTTUBUFEBCPWF
cc:    AUSA Robert B. Sobelman
       AUSA Elizabeth A. Hanft            4003%&3&%
       AUSA Daniel M. Loss                %BUFE
       AUSA Samuel P. Rothschild          T-BVSB5BZMPS4XBJO 64%+
